—Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Sing Sing Correctional Facility, New York State Department of Correctional Services, dated June 26, 2001, which confirmed a determination of a Hearing Officer dated May 14, 2001, made after a Tier III disciplinary hearing, finding the petitioner guilty of violating two prison disciplinary rules, and imposing a penalty.
Adjudged that the determination is confirmed, the petition is *486denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the determination finding him guilty of violating two prison disciplinary rules was supported by substantial evidence in the record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179-180 [1978]; cf. Matter of Bryant v Coughlin, 77 NY2d 642, 647 [1991]). Altman, J.P., Krausman, Luciano and Crane, JJ., concur.